Citation Nr: 1307884	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  05-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from December 1976 to July 1985 and again from November 1989 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is remanded to the RO.


REMAND

The Veteran had a hearing before the Board in July 2006 and the transcript is of record.  However, the Veterans Law Judge who presided over the hearing is no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).

The VA informed the Veteran of this fact in a January 2013 letter offering him an additional opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  The Veteran was also given the option to forego this opportunity and have the claims adjudicated on the current appellate record.

In a February 2013 response letter, the Veteran indicated he wanted to appear at a hearing before the Board via videoconference at the RO. 

Accordingly, the case is remanded for the following action:

The RO must make arrangements to schedule the Veteran for a hearing before the Board via videoconference for the issues of entitlement to service connection for sinusitis and entitlement to an initial compensable rating for gastroesophageal reflux disease.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

